In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 14-2914
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,

                                 v.

BELAL FARUKI,
                                              Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
         No. 1:13-cr-00117 — Rubén Castillo, Chief Judge.
                    ____________________

  ARGUED SEPTEMBER 10, 2015 — DECIDED OCTOBER 13, 2015
                ____________________

   Before FLAUM, RIPPLE, and SYKES, Circuit Judges.
    FLAUM, Circuit Judge. Belal Faruki was convicted of wire
fraud in federal district court on January 17, 2014. The jury
determined that, between January 2010 and January 2011, Fa-
ruki operated an investment scheme through which he de-
frauded one investor, Marc Tishfield, and attempted to de-
fraud a second investor, Richard Schottenfeld. Following de-
nials of Faruki’s motion for a judgment of acquittal and mo-
tion for a new trial, the district court sentenced Faruki to
2                                                   No. 14-2914

forty-eight months in prison. Faruki now challenges the suf-
ficiency of the evidence underlying his convictions, as well as
two evidentiary rulings by the district court. We affirm.
                          I. Background
   Faruki met Tishfield in 2006 while Tishfield was working
as a portfolio manager at SAC Capital, a Connecticut-based
hedge fund. At the time, Faruki was a computer technology
consultant retained by SAC Capital to help examine and im-
prove its electronic trading systems. Faruki and Tishfield
stayed in touch after Faruki completed his project at SAC
Capital, periodically meeting in person and communicating
by telephone, e-mail, and instant message.
    In January 2010, Faruki informed Tishfield that he had
launched his own investment fund, Neural Markets, using
mathematically-driven trading strategies. Faruki stated that
he was currently investing his own money in the fund in an
effort to establish a trading history he could pitch to prospec-
tive investors. He told Tishfield that in December 2009 his
fund had achieved investment returns exceeding 12%, and
that his investment return in January 2010 was 32%. Faruki
also told Tishfield that he had hired RSM McGladrey, an ac-
counting firm, to audit his fund’s investment performance.
   On August 25, 2010, Faruki sent Tishfield an e-mail outlin-
ing the investment strategy and returns achieved by Neural
Markets. Faruki’s e-mail indicated that the fund had been
trading since March 2009 and had achieved investment re-
turns exceeding 200%. Faruki also represented that Neural
Markets employed “almost zero leverage.” According to a
document attached to the e-mail, Neural Markets’ prime bro-
kers were TradeStation and JPMorgan, and the fund’s profits
No. 14-2914                                                     3

and losses were accounted for by Liccar CPA and audited by
RSM McGladrey. Marketing materials attached to the e-mail
stated: “Neural Markets currently manages only a simulated
portfolio.”
    Tishfield testified at trial that he and Faruki had several
conversations in which they discussed the meaning of “simu-
lated portfolio.” According to Tishfield, Faruki said that he
was managing $5 million in assets for wealthy clients in Chi-
cago. Faruki explained that his “simulated” investing ac-
counts mirrored his trading for wealthy Chicago clients, but
did not contain clients’ specific information in an effort to pro-
tect their identities.
    On September 5, 2010, Faruki sent Tishfield a private
placement memorandum (“PPM”) for the Neural Markets
fund. A PPM is commonplace in the investment fund indus-
try and governs all of the terms of an investment. The PPM
stated that TradeStation and JPMorgan would be the prime
brokers, Liccar CPA would be the fund administrator, RSM
McGladrey would be the auditor, and Foley & Lardner LLP
would be the fund’s legal counsel. The PPM also provided
that Faruki would not use leverage when investing Tishfield’s
funds, except in exceptional circumstances. Tishfield signed
the PPM and committed to invest $1 million in the Neural
Markets fund on September 8, 2010.
    On September 16, 2010—after Tishfield signed the PPM
but before he transferred funds to Faruki—Faruki met with
Tishfield and Tishfield’s brother-in-law, Richard Schotten-
feld, at Schottenfeld’s office in Manhattan. Schottenfeld is the
chairman of a trading firm in New York City called Schotten-
feld Capital. During this meeting, Faruki told both Tishfield
and Schottenfeld that he was trading Neural Markets’ funds
4                                                            No. 14-2914

in trading accounts at a broker-dealer called TradeStation,
and that the fund was using JPMorgan as a clearing broker.
Tishfield also recalled Faruki saying that he had attended ei-
ther Boston University or Boston College. Schottenfeld de-
cided not to invest with Faruki following the meeting.
     At trial, the government presented evidence that much of
the information Faruki gave to Tishfield prior to Tishfield’s
decision to invest in Neural Markets was false. For instance,
an FBI agent analyzed Faruki’s bank and trading account rec-
ords, as well as his hedge funds, and determined that Faruki
never traded $5 million for other investors. In fact, Faruki and
his hedge funds never traded any funds for any investors
other than Tishfield. Additionally, a representative from Lic-
car CPA testified that Faruki had not hired the accounting
firm in August 2010 and that the firm does not provide the
type of reporting that Faruki represented it would provide in
his August 2010 e-mail to Tishfield. Similarly, the managing
director of RSM McGladrey testified that Faruki never re-
tained RSM McGladrey to provide auditing services. The par-
ties stipulated that Faruki never had any prime brokerage ac-
counts at JPMorgan. The government also offered evidence
showing that from January 27, 2010 through September 24,
2010, Faruki was prohibited from selling securities in or from
Illinois (the “Illinois Order of Prohibition”). 1 Faruki did not
dispute at trial—nor does he dispute on appeal—that he did
not attend either Boston University or Boston College.




    1In January 2010, the State of Illinois Department of Securities issued
an Order of Prohibition against Faruki for engaging in fraud in the sale of
securities.
No. 14-2914                                                   5

    Sometime in September 2010, Faruki opened his first ac-
count at TradeStation. The account he opened was an individ-
ual account, into which he deposited $150,000. Faruki subse-
quently applied for an institutional account on behalf of Neu-
ral Markets. In evaluating Faruki’s application for an institu-
tional account, TradeStation discovered the Illinois Order of
Prohibition and denied Faruki’s application. TradeStation
also closed Faruki’s personal account. TradeStation’s general
counsel informed Faruki that TradeStation was no longer in-
terested in doing business with him.
    In the process of trying to open the personal and institu-
tional TradeStation accounts, Faruki made a number of false
representations to two TradeStation employees, Lance
Baraker and Charles Runyon. These representations included
some of the same representations that Faruki made to Tish-
field and Schottenfeld, including that Faruki was managing
$5 million in investor funds.
    On September 28, 2010, Tishfield sent Faruki $1 million by
wire transfer to a Neural Markets bank account to invest in
the Neural Markets fund. Even though TradeStation had de-
nied Faruki’s request for an institutional account and closed
his personal account, Faruki told Tishfield that TradeStation
would open the account within a week. Faruki had previously
represented to Tishfield that he would begin trading Tish-
field’s investment on October 1, 2010.
    The government alleges that following his encounter with
TradeStation, Faruki had two of his friends open institutional
accounts at TradeStation in the name of Evolution Quantita-
tive 1X, LLC (“Evolution Quantitative”), accounts which Fa-
ruki secretly controlled. Faruki then transferred Tishfield’s $1
6                                                  No. 14-2914

million into a newly opened bank account in the name of Evo-
lution Quantitative. He subsequently transferred the money
into the Evolution Quantitative accounts at TradeStation,
where he traded Tishfield’s funds.
    In November 2010, TradeStation discovered that Faruki
controlled the Evolution Quantitative accounts and termi-
nated them. Faruki—again through friends—then set up an-
other trading account at a different broker-dealer, Interactive
Brokers, and transferred Tishfield’s money to that account.
Faruki informed Tishfield that his money was being trans-
ferred to the Interactive Brokers account, but represented that
TradeStation had closed the initial account due to a “trading
error.”
    In December 2010, Tishfield received his first account
statement from Liccar CPA, which reported significant losses
associated with his $1 million investment. Tishfield asked Fa-
ruki to return what was left of his investment but Faruki re-
fused, citing the PPM. Faruki also reminded Tishfield that un-
der the terms of the PPM, he was permitted to use Tishfield’s
investment funds to defend himself against any lawsuit initi-
ated by Tishfield.
   On February 6, 2013, a grand jury indicted Faruki on seven
counts of wire fraud, in violation of 18 U.S.C. § 1343. The in-
dictment alleged that between January 2010 and January 2011,
Faruki operated a fraudulent investment scheme in which he
defrauded Marc Tishfield out of $1 million and attempted to
defraud Richard Schottenfeld.
No. 14-2914                                                                7

    Faruki was tried in January 2014, and the jury found him
guilty on Counts 1, 2, 3, 4, 5, and 7.2 After trial, Faruki filed a
motion for a judgment of acquittal and a motion for a new
trial. The district court denied both motions. On August 20,
2014, the district court sentenced Faruki to forty-eight months
in prison. Faruki appeals, challenging the sufficiency of the
evidence underlying his convictions as well as two eviden-
tiary rulings by the district court.
                               II. Discussion
    A. Sufficiency of the Evidence Against Faruki
    Faruki claims that the government failed to prove his guilt
as to wire fraud (Counts 1, 2, and 3) and the transfer of funds
in furtherance of a scheme to defraud (Counts 4, 5, and 7). Ac-
cording to Faruki, there is insufficient evidence he made
“false or material statements” or that he “used wires in fur-
therance of fraud.” “In reviewing the sufficiency of the evi-
dence, we review the evidence in the light most favorable to
the government, and we will overturn a jury verdict only if
no rational trier of fact could have found the essential ele-
ments of the crime beyond a reasonable doubt.” United States
v. Garten, 777 F.3d 392, 400 (7th Cir. 2015).
    1. Wire Fraud: Counts 1, 2, and 3
    To sustain a conviction for wire fraud, the government
must show that Faruki: “(1) was involved in a scheme to de-
fraud; (2) had an intent to defraud; and (3) used the wires in
furtherance of that scheme.” United States v. Durham, 766 F.3d


    2 Counts 1, 2, and 3 address Faruki’s culpability for wire fraud. Counts

4, 5, and 7 pertain to specific fund transfers for the purpose of executing a
scheme to defraud. The government dismissed Count 6.
8                                                   No. 14-2914

672, 678 (7th Cir. 2014). Faruki argues that the government’s
evidence was insufficient to prove both that he participated
in a scheme to defraud and that he had an intent to defraud.
    “A scheme to defraud requires the making of a false state-
ment or material misrepresentation, or the concealment of [a]
material fact.” United States v. Powell, 576 F.3d 482, 490 (7th
Cir. 2009) (alteration in original) (citation and internal quota-
tion marks omitted). Marc Tishfield testified that Faruki made
a number of false statements to him, as well as his brother-in-
law, Richard Schottenfeld, in order to convince both men to
invest in the Neural Markets fund. In reviewing the evidence
in the light most favorable to the government, we must take
Tishfield’s testimony as true—that Faruki told Tishfield he
was managing $5 million in real investor funds, had active ac-
counts at TradeStation and JPMorgan, and had hired RSM
McGladrey to audit his fund, among other misrepresenta-
tions—and accept that Faruki made these false statements.
The government independently verified that many of the
statements alleged were false by obtaining records from
TradeStation, JPMorgan, and RSM McGladrey, offering fur-
ther proof that Faruki was untruthful regarding accounts and
services obtained from these institutions.
    We are not convinced by Faruki’s argument as to Counts
1, 2, and 3 that the government failed to sufficiently corrobo-
rate Tishfield’s testimony regarding what Faruki told Tish-
field before he invested in the Neural Markets fund. Schotten-
feld testified that Faruki told both Schottenfeld and Tishfield
that he was managing $5 million for real investors. Addition-
ally, during a September 20, 2010 instant message conversa-
tion between Tishfield and Faruki that took place eight days
before Tishfield wired his $1 million investment, Tishfield
No. 14-2914                                                    9

asked Faruki whether it had been a good day or a bad day for
his accounts. Faruki responded that all of his accounts, includ-
ing “5m simulation, 5m real, 150k everything,” had suffered
losses. The government reasonably construed this statement
as a representation by Faruki that he had a simulated account
containing $5 million, an account containing $5 million from
real investors, as well as a personal account containing
$150,000. A rational juror could conclude that the instant mes-
sage, as well as Schottenfeld’s testimony, sufficiently corrob-
orated testimony from Tishfield.
    With respect to the intent requirement, a rational trier of
fact could find that the government established Faruki’s in-
tent to defraud beyond a reasonable doubt. “[I]ntent to de-
fraud requires a wilful [sic] act by the defendant with the spe-
cific intent to deceive or cheat, usually for the purpose of get-
ting financial gain for one’s self or causing financial loss to
another.” United States v. Howard, 619 F.3d 723, 727 (7th Cir.
2010) (internal citation and quotation marks omitted). There
is ample evidence that Faruki made false statements in order
to induce Tishfield into investing in the Neural Markets fund
for Faruki’s own financial gain.
    The government offered sufficient evidence such that a ra-
tional juror could conclude that Faruki participated in a
scheme to defraud and that he had an intent to defraud. Ac-
cordingly, his challenge to the sufficiency of the evidence as
to his convictions on Counts 1, 2, and 3 fails.
10                                                          No. 14-2914

     2. Wire Transfers in Furtherance of Fraud: Counts 4, 5, and 7
    With regard to Counts 4, 5, and 7,3 Faruki argues that the
evidence is insufficient to support his conviction for two rea-
sons. First, he claims that the wire transfers at issue occurred
after the alleged scheme to defraud was complete. Second, he
claims that the government presented insufficient evidence
that he controlled these wire transfers. All of the relevant
transfers occurred after Tishfield wired his $1 million invest-
ment to Faruki.
    Despite the fact that Faruki executed these wire transfers
after Tishfield had handed over his money, we can properly
consider the transfers as part of Faruki’s scheme to defraud.
In United States v. Sampson, the Supreme Court held that a de-
fendant may be charged with the commission of fraudulent
activities carried out both before and after money is obtained
from the victims. 371 U.S. 75, 80 (1962). In that case, defend-
ants were charged with mail fraud and the district court dis-
missed thirty-four counts on the grounds that the mails were
not used for the purpose of executing the alleged scheme, as
required by the statute. Id. at 76. Defendants were accused of
fraudulently inducing victims to pay for services defendants
never had any intention of performing. Id. at 77. The Supreme
Court rejected the argument that actions by defendants that
occurred after the victims paid defendants money were not
part of the fraudulent scheme: “[T]he indictment alleged that

     3Count 4 concerns the transfer of money from the Neural Markets
bank account to the Evolution Quantitative bank account. Count 5 con-
cerns the transfer of money from the Evolution Quantitative bank account
to the Evolution Quantitative TradeStation accounts. Count 7 concerns the
transfer of funds from the Evolution Quantitative bank account to the law-
yer for Neural Markets.
No. 14-2914                                                    11

the scheme … included fraudulent activities both before and
after the victims had actually given over their money to the
defendants.” Id. at 78. The Court held that the district court
erred in dismissing the thirty-four counts. Id. at 81.
    The logic of Sampson applies in this case. It is clear that as
part of his scheme, Faruki planned to invest Tishfield’s money
in a trading account, which required several transfers of
funds. This is evidenced by Faruki’s numerous efforts to open
accounts at TradeStation and Interactive Brokers. Faruki
made false representations in soliciting Tishfield’s investment
as well as in transferring Tishfield’s money to various ac-
counts. The evidence therefore demonstrates that wire trans-
fers executed after Tishfield delivered his $1 million invest-
ment to Faruki were part of an overall scheme to obtain and
trade Tishfield’s funds.
    Faruki also argues that we should reverse his convictions
on Counts 4, 5, and 7 on the grounds that there is insufficient
evidence to suggest that Faruki actually controlled the wire
transfers identified in these counts. Faruki claims that because
his name was not on the wire transfers, no reasonable jury
could conclude that he caused the transfers to occur in fur-
therance of his fraudulent scheme. Yet, the federal wire fraud
statute states:
       Whoever, having devised or intending to devise
       any scheme or artifice to defraud, or for obtain-
       ing money or property by means of false or
       fraudulent pretenses, representations, or prom-
       ises, transmits or causes to be transmitted by
       means of wire … any writings, signs, signals,
       pictures, or sounds for the purpose of executing
       such scheme or artifice, shall be fined under this
12                                                  No. 14-2914

        title or imprisoned not more than 20 years, or
        both.
18 U.S.C. § 1343 (emphasis added). Under the terms of the
statute, it is enough that Faruki “caused” the funds to be
transmitted.
    The record offers ample evidence that Faruki caused the
wire transfers, even if the transfers were not in his name or
the name of his fund, Neural Markets. For instance, Faruki
had friends open TradeStation accounts in the name of “Evo-
lution Quantitative” after he failed to open an institutional ac-
count himself. TradeStation ultimately terminated the Evolu-
tion Quantitative trading accounts when it discovered that
Faruki controlled these accounts. Faruki does not challenge
the veracity of this evidence.
    In sum, a rational juror could conclude, beyond a reason-
able doubt, that the wire transfers executed after Tishfield de-
livered the money were part of Faruki’s overall scheme, and
that Faruki caused the funds to be transmitted. Faruki’s con-
victions on these counts must stand.
     B. Evidentiary Rulings
    Faruki challenges two of the district court’s evidentiary
rulings at trial. He argues that the district court erred in al-
lowing the TradeStation audiotapes to be introduced. He also
claims that the court’s limitation of his cross-examination of
Lance Baraker, a TradeStation employee, violated Federal
Rule of Evidence 106 and his Sixth Amendment rights.
    “The evidentiary rulings of the district court are given spe-
cial deference[.]” Young v. James Green Mgmt., Inc., 327 F.3d
616, 621 (7th Cir. 2003). We review such decisions for an abuse
No. 14-2914                                                   13

of discretion. United States v. Wilburn, 581 F.3d 618, 622 (7th
Cir. 2009).
   1. TradeStation Tapes
    Faruki argues that the district court abused its discretion
by allowing the government to play portions of TradeStation
audiotapes for the jury. These tapes recorded Faruki making
numerous false statements to TradeStation employees in the
process of trying to obtain individual and institutional trad-
ing accounts with TradeStation. Faruki argued before the dis-
trict court, and argues on appeal, that playing certain portions
of the tapes for the jury was unduly prejudicial, in violation
of Federal Rule of Evidence 403. A “court may exclude rele-
vant evidence if its probative value is substantially out-
weighed by a danger of … unfair prejudice ….” Fed. R. Evid.
403. “Evidence is unduly prejudicial if it creates a genuine risk
that the emotions of the jury will be excited to irrational be-
havior, and the risk is disproportionate to the probative value
of the offered evidence.” United States v. Loughry, 660 F.3d 965,
974 (7th Cir. 2011).
   At trial, the district court heard arguments from the gov-
ernment about why the tapes should be played and ultimately
concluded:
       The tapes were admitted yesterday. I do think
       they are part of the back end of the scheme in
       setting up this account. I have taken a look at the
       transcripts of these tape recordings. There is
       some information that might not be accurate
       representations made by the defendant, and I
14                                                           No. 14-2914

         think they are prejudicial, but given the allega-
         tions in this case, I don’t find them unduly prej-
         udicial.
    Faruki challenges the district court’s determination. He ar-
gues that playing portions of the TradeStation tapes for the
jury—particularly, the portions in which he makes numerous
misrepresentations to TradeStation employees in an attempt
to open trading accounts—was unduly prejudicial because
the tapes implicate propensity evidence concerns, as outlined
in Federal Rule of Evidence 404.4 We note, however, that Fa-
ruki does not make an explicit Rule 404 argument; rather, he
argues that the playing of the portions of the tapes was un-
duly prejudicial within the framework of Rule 403. We there-
fore limit our analysis to consideration of Faruki’s Rule 403
objection.
    We find that the district court did not abuse its discretion
in concluding that the presentation of the portions of the tapes
to the jury was not unduly prejudicial. There is no evidence
that the district court either failed to consider Faruki’s argu-
ments or applied an incorrect standard in adjudicating the
Rule 403 objection. The district court appropriately balanced
the probative value of the evidence against the danger of prej-
udice, as it was required to do. Although the district court
stated that it believed the playing of the tapes would be “prej-
udicial,” it determined that it would not be “unduly” so,

     4Faruki claims that the playing of the tapes for the jury was prejudi-
cial because the tapes tended to suggest that if Faruki made false state-
ments to TradeStation, he likely made false statements to Tishfield as well.
Per Rule 404, “[e]vidence of a person’s character or character trait is not
admissible to prove that on a particular occasion the person acted in ac-
cordance with the character or trait.” Fed. R. Evid. 404.
No. 14-2914                                                    15

given all of the other evidence in the case. This analysis tracks
the balancing test district courts are obligated to perform
when considering Rule 403 objections. See United States v.
Khan, 508 F.3d 413, 417 (7th Cir. 2007) (“Rule 403 instructs the
court to balance the probative value of the evidence against
‘the danger of unfair prejudice, confusion of the issues, or
misleading the jury, or … considerations of undue delay,
waste of time, or needless presentation of cumulative evi-
dence.’”). Accordingly, the district court did not abuse its dis-
cretion in allowing the tapes to be played.
   2. Limitation of Faruki’s Cross-Examination
    Faruki also argues that the district court violated the doc-
trine of completeness, codified by Federal Rule of Evidence
106, and the Confrontation Clause of the Sixth Amendment
by limiting his cross-examination of TradeStation employee
Lance Baraker. We review a district court’s limitation on the
scope of cross-examination for an abuse of discretion. United
States v. Sasson, 62 F.3d 874, 882 (7th Cir. 1995). But if the re-
striction directly implicates the Sixth Amendment right to
confrontation, we review de novo. Id. (citing United States v.
Jackson, 51 F.3d 646, 651 (7th Cir. 1995)).
    At trial, Faruki sought to cross-examine Baraker about
portions of a conversation with Faruki that were not part of
the transcript or audiotapes already introduced by the gov-
ernment. When Faruki’s counsel began to question Baraker
about these portions of the conversation, the government ob-
jected, contending that Faruki’s attempt to introduce his own
statements violated the hearsay rule because the statements
were not subject to the party-opponent exception used by the
government to place Faruki’s other statements into evidence.
16                                                    No. 14-2914

Faruki’s counsel argued that, under the doctrine of complete-
ness, other portions of Faruki’s conversation with Baraker
should be admitted and played to provide context for the por-
tions that had already been admitted and played for the jury.
Following a sidebar and an examination of the transcript por-
tions Faruki’s counsel sought to introduce, the district court
determined that Faruki’s counsel could question Baraker
about Baraker’s own statements, but that he could not use the
questioning as an opportunity to put statements by Faruki
into the record:
       I think under the rule of completeness, [Faruki’s
       counsel] is going to be allowed to cross-examine
       Mr. Baraker on anything Mr. Baraker said in this
       transcript, that he said, not get into what Mr. Fa-
       ruki is saying, not to put in false exculpatories,
       because that, I think, would be a violation of the
       hearsay rule, but I think he’s allowed to im-
       peach Mr. Baraker on any portion of the conver-
       sation.
    The government notes that while Faruki properly raised
an objection to the limitation of the cross-examination under
Rule 106, Faruki raises the Confrontation Clause issue for the
first time in his post-trial briefing. Faruki does not dispute
that he failed to raise an objection to the district court’s ruling
on Confrontation Clause grounds at trial. Although the ques-
tion of whether a court’s limitation of a defendant’s cross-ex-
amination offends the Confrontation Clause is generally re-
viewed de novo, we agree with the government that Faruki
forfeited this argument and review only for plain error. United
States v. Wing, 104 F.3d 986, 988–89 (7th Cir. 1997). For these
No. 14-2914                                                   17

reasons, we review the Rule 106 issue for abuse of discretion
and the Confrontation Clause issue for plain error.
    First, we find that the district court did not abuse its dis-
cretion in limiting Faruki’s cross-examination such that the
transcript portions could only be used for impeachment pur-
poses, rather than to place Faruki’s statements into the record.
We are not convinced by Faruki’s argument that admission of
his additional statements was necessary merely to place “in
context” the admitted portion of his conversation with
Baraker. The district court properly advised defense counsel
that it would exclude any prior out-of-court statements by Fa-
ruki offered to prove that Faruki had been truthful in speak-
ing with Baraker. Allowing Faruki to introduce such state-
ments would have violated the hearsay rule.
    Moreover, the district court carefully examined the spe-
cific portions of the transcript prior to its evidentiary ruling.
Rule 106 states: “If a party introduces all or part of a writing
or recorded statement, an adverse party may require the in-
troduction, at that time, of any other part—or any other writ-
ing or recorded statement—that in fairness ought to be con-
sidered at the same time.” Fed. R. Evid. 106. The district court
reviewed the proffered statements and evaluated whether
those statements contradicted other statements already
placed into the record. The record shows that the court was
within its discretion when it determined that the appropriate
course of action was to allow Faruki’s counsel to cross-exam-
ine Baraker about specific statements Baraker made in the
taped conversations with Faruki, but only to the extent that
the statements impeached Baraker’s testimony.
18                                                   No. 14-2914

    Faruki was not entitled to introduce his own hearsay state-
ments through Baraker to “impeach” earlier statements Fa-
ruki had made that were already in evidence. The district
court properly found that the appropriate vehicle for the in-
troduction of such evidence would have been for Faruki him-
self to have taken the stand. Thus, the district court’s limita-
tion on cross-examination was not an abuse of discretion and
did not violate the standard of “fairness” contemplated by
Rule 106.
    Second, the district court did not commit plain error by
limiting Faruki’s cross-examination of Baraker in the manner
described. Faruki argues that his Confrontation Clause rights
were violated because he was unable to engage in a “rigor-
ous” cross-examination of Baraker without introducing the
other statements by Faruki. He also claims that his rights were
violated because the government did not put Charles Run-
yon, another TradeStation employee, on the stand so that Fa-
ruki could “clear up his statements through cross-examina-
tion” of Runyon. Faruki claims that it was improper of the
government to rely solely on Baraker’s testimony.
    This argument is unconvincing. The district court’s deci-
sion to limit cross-examination of Baraker did not violate Fa-
ruki’s right to present a defense under the Sixth Amendment.
The Sixth Amendment’s Confrontation Clause does guaran-
tee a defendant a right to effective cross-examination. United
States v. Jackson, 540 F.3d 578, 591 (7th Cir. 2008). But the dis-
trict court has wide discretion to impose reasonable re-
strictions on cross-examination. Id. The restriction in this case
was narrow—it only prevented Faruki from introducing his
No. 14-2914                                                   19

own out-of-court statements on the recordings. It was also jus-
tified on reasonable grounds, namely an effort to adhere to
the hearsay rule.
    Moreover, the statements by Runyon and Baraker were
non-testimonial and placed into evidence solely to provide
context for Faruki’s statements on the recordings. Non-testi-
monial statements do not require confrontation. See United
States v. York, 572 F.3d 415, 427 (7th Cir. 2009) (“[P]laying the
tapes of those conversations for the jury does not violate the
Confrontation Clause so long as those tapes are offered to pro-
vide context for the defendant’s own admissions.”). In short,
this restriction did not violate Faruki’s Sixth Amendment
rights and the district court did not commit plain error in lim-
iting Faruki’s cross-examination of Baraker.
                         III. Conclusion
   For the foregoing reasons, we AFFIRM.